Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 17-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 2007/0177336).
Regarding claim 1, Kuriyama discloses a capacitor array comprising:

a plurality of solid electrolytic capacitor elements, each of the solid electrolytic capacitor elements including an anode plate (14) made of a valve-action metal [0087], a porous layer (1) on at least one main surface (top) of the anode plate (14), a dielectric layer (13) on a surface of the porous layer (1), and a cathode layer (36) including a solid electrolyte layer [0111] on a surface of the dielectric layer (13), each of the solid electrolytic capacitor elements being partitioned from each other by a slit-shaped removal part (see fig. 8) and having a first main surface (top) and a second main surface (bottom) which oppose each other in a thickness direction thereof:
a sheet-shaped first sealing layer (top – 51) completely covering the first main surface side (top) of each of the plurality of solid electrolytic capacitor elements; and
a sheet-shaped second sealing layer (bottom - 51) covering the plurality of solid electrolytic capacitor elements from the second main surface side (bottom).
Regarding claim 2, Kuriyama disclose a distance from an underside of the second sealing layer (bottom 51) to the anode plate (14) of each of the solid electrolytic capacitor elements is constant (see fig. 7-8). 
Regarding claim 9, Kuriyama discloses at least a portion of the slit-shaped removal part does not extend over the entire capacitor array (30).
Regarding claim 20, Kuriyama discloses a composite electronic component comprising the capacitor array according to claim 1; 
external electrodes (21, 32) on an outside of the first sealing layer (51) or the second sealing layer (51) of the capacitor array and connected, respectively, to each of the anode plate (14) and the cathode layer (36) of the capacitor array; and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2007/0177336).
Regarding claims 4-6, Kuriyama discloses the claimed invention except for a width of the slit shaped removal part is 50 µm to 150 µm.
It is known to separate solid electrolytic capacitor elements by a distance of 50 µm to 150 µm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the width of the slit shape removal part from 50 µm to 150 µm, in order to provide a solid electrolytic capacitor array having desired capacitance / volumetric efficiency.
Regarding claims 7-8, Kuriyama discloses the claimed invention except for an aspect ratio of a length/width of the slit-shaped removal part is 10 to 1000.
The overlapping area of the anode and cathode is directly proportional to the capacitance of the capacitor unit.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the slit-shaped removal part to have an aspect ratio of a length/width is 10 to 1000, since such a modification would allow for the anode and cathode to have a desired overlapping surface area which would produce capacitor units having desired capacitance.
Regarding claim 12, Kuriyama discloses the claimed invention except for the plurality of solid electrolytic capacitor elements include two or more types of solid electrolytic capacitor elements each having capacitance parts with different surface areas. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the plurality of solid electrolytic capacitor elements include two or more types of solid electrolytic capacitor elements each having capacitance parts with different surface areas, since such a modification would form a capacitor array where the capacitors have different capacitances.
Regarding claim 13, Kuriyama disclose the claimed invention except for a specific example where the plurality of solid electrolytic capacitor elements include a solid electrolytic capacitor element having a capacitance part with a non-rectangular planar shape.
It is well known in the capacitor art to form solid electrolytic capacitor elements having a capacitance part with a non-rectangular planar shape. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the plurality of solid electrolytic capacitor elements to include a solid electrolytic capacitor element having a capacitance part with a non-rectangular planar shape, since such a modification would form a solid electrolytic capacitor array having desired capacitance. 

Allowable Subject Matter
Claims 3, 10-11, and 17 are allowed.
Claims 14-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor array comprising:
A) a stress relaxation layer between at least one or the plurality of solid electrolytic capacitor elements and the first sealing member (claim 14); 
B) a first stress relaxation layer between the plurality of solid electrolytic capacitor elements and the first sealing layer (claim 18); and 
C) a first stress relaxation layer between at least a first of the plurality of solid electrolytic capacitor elements and the first sealing layer (claim 19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848